Citation Nr: 1207278	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleepwalking.

2.  Entitlement to service connection for depression, claimed as due to sleepwalking.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a May 2010 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of sleepwalking or depression in service, but his service personnel records reflect that he was discharged from service due to a physical condition that was not a disability, but that interfered with performance of duty.

2.  Current diagnoses of sleepwalking and depression are of record.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record relates his sleepwalking to his military service.

4.  The evidence of record relates the Veteran's depression to his service-connected sleepwalking.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleepwalking have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for sleepwalking and entitlement to service connection for depression.  These actions constitute a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  When the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Sleepwalking

The Veteran's service treatment records do not show evidence of sleepwalking during service or at his service separation examination.  However, a March 1982 service personnel record indicates that he was discharged from service due to a physical condition that was not a disability, but that interfered with performance of duty.  That physical condition was not identified.  The Veteran testified during his May 2010 Board hearing that other people in his unit informed him he was sleepwalking, and that he was discharged from service because his superior officers were afraid he would sleepwalk off the deck of the ship.  He also reported to the reported to the November 2010 VA examiner that he had 2 to 3 episodes of sleepwalking per week.  Finally, the Veteran's brother submitted a sworn statement in January 2007, affirming that he witnessed the Veteran sleepwalking in December 1981while on leave from his unit. 

After service, the Veteran sought medical treatment for sleep walking in December 2006, at which point sleepwalking was first formally diagnosed, and Trazodone prescribed.  Although this private physician, Dr. Hoeper, did not formally relate the Veteran's sleepwalking to his military service, the doctor referred to the sleepwalking as service-connected.  Similarly, sleepwalking with subsequent daytime drowsiness was diagnosed by Dr. Fedor in April 2010.  Further, at the November 2010 VA examination, sleepwalking was diagnosed, and the VA examiner concluded that based on the Veteran's reports, the sleepwalking disorder appeared during military service.

The evidence of record as to the relationship between his sleepwalking and his military service is in equipoise.  Although the Veteran's service treatment records note no evidence of sleepwalking, either observed or reported, and the March 1982 service personnel record does not identify the disqualifying physical condition, the Veteran's testimony and his brother's statement are both competent lay evidence that multiple people witnessed the Veteran sleepwalking during the period of his military service.  

Further, although both the private and VA opinions relating the Veteran's sleepwalking to his military service are based on the Veteran's reported history, the record does not disprove this reported history or otherwise indicate that it should not be considered probative evidence.  It is true that there is no documentation of sleepwalking until December 2006 when the Veteran was treated by Dr. Hoeper.  However, a lack of evidence does not necessarily disprove a claim, as a lack of evidence is not negative evidence weighing against a claim.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that lay evidence cannot be discarded merely because it is unaccompanied by contemporaneous medical evidence).  

As noted, when the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, 1 Vet. App. at 54-56.  In the Veteran's case, the evidence as to whether his sleepwalking disability began in service, such that his currently diagnosed sleepwalking is related to his military service, is in equipoise.  As such, service connection for sleepwalking is warranted.

Depression

The Veteran's service treatment records do not show evidence of depression or other mental health impairment during service or at his service separation examination.  However, a March 1982 service personnel record indicates that he was discharged from service due to an unidentified physical condition that was not a disability, but that interfered with performance of duty.  However, the Veteran reported to the November 2010 VA examiner that he began to experience depressed moods in 1982, after he was informed he would be separated from service due to his sleepwalking.

After service, the Veteran sought medical treatment for depression in December 2006, at which point chronic major depression was first formally diagnosed, and Wellbutrin prescribed.  Although this private physician, Dr. Hoeper, did not formally relate the Veteran's depression to his military service, the doctor referred to the depression as service-connected.  Similarly, depression was diagnosed by a physician's assistant in August 2006.  Further, at the November 2010 VA examination, adjustment disorder was diagnosed, and the VA examiner concluded that the depressive symptoms of the adjustment disorder were secondarily related to the Veteran's sleepwalking.  Specifically, the fatigue the Veteran experienced as a result of the sleepwalking resulted in difficulty concentrating, and his inability to adjust to this cycle led to depressive symptoms.  

Thus, the evidence of record relates the Veteran's depression to his sleepwalking, which by the above decision has been found to have onset in service.  Although the Veteran's service treatment records do not document sleepwalking, and the March 1982 service personnel record does not identify the disqualifying physical condition, the Veteran's testimony and reports to the VA examiner as to his depressive symptoms after his early separation from service for medical reasons are both competent lay evidence as to his symptoms during that time.  Washington, 19 Vet. App. at 368-69.  On this basis, and because the medical opinions of record find that the Veteran's depression is the proximate result of his sleepwalking, service connection for depression on a secondary basis is warranted.  


ORDER

Entitlement to service connection for sleepwalking is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for depression is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


